Citation Nr: 0620953	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-39 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, denying the veteran's claim to 
reopen for service connection for a low back disorder.  

Pursuant to his request, the veteran was afforded a 
hearing before the Board, sitting at the VA Regional 
Office in Newark, New Jersey, in May 2006.  A transcript 
of that proceeding is of record.  

In May 2006, the veteran moved the Board to advance his 
appeal on its docket.  Such motion was granted by the 
Board in June 2005 and expedited consideration of the 
instant appeal has followed.  


FINDINGS OF FACT

1.  Service connection for a low back disorder has been 
the subject of various prior ROIC and Board denials, the 
most recent of which was entered by the Board in February 
2000; following notice to the veteran of the Board's 
February 2000 denial and of his appellate rights, he 
failed to initiate an appeal within the time limits 
prescribed by law.  

2.  In connection with the veteran's claim to reopen for 
service connection for a low back disorder of October 
2004, the evidence submitted does not raise a reasonable 
possibility of substantiating such claim.  




CONCLUSION OF LAW

The Board's decision of February 2000, denying entitlement 
to service connection for a low back disorder on the basis 
that new and material evidence had not been presented, is 
final; new and material evidence has not been submitted to 
reopen the veteran's previously denied claim.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to 
notify the appellant that he should submit all pertinent 
evidence in his possession.

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) Veteran's status; 2) existence 
of disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness 
of the application.  Written notice of the VCAA was 
provided to the veteran by the ROIC in December 2004 
correspondence, and although such notice does not fully 
meet the elements identified in Dingess/Hartman, it is 
noted that notice of the disability rating and effective 
date criteria set forth in Dingess/Hartman was furnished 
to him in a May 2006 letter from the ROIC.  As well, it is 
significant that neither the appellant-veteran, nor his 
representative, challenges the timing or sufficiency of 
any notice provided.  In the absence of any objection, and 
in light of the nature of the questions herein presented 
and the facts of this case, it is determined that 
prejudice would not result to the veteran were the Board 
to enter a final decision as to the claim for benefits 
herein at issue.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  Finally, all pertinent examination and treatment 
records have been obtained and made a part of the 
veteran's claims folder to the extent that such records 
have been adequately identified or are otherwise 
available.  There is no duty to provide a VA medical 
examination or opinion absent new and material evidence.  
See 38 C.F.R. § 3.159(c)(4)(C )(iii).  In light of the 
foregoing, it is found VA has satisfied its duties under 
the VCAA.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court of Appeals for Veterans' Claims held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In 
addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior 
claim was finally denied.  Generally, a claimant is 
seeking to reopen a finally denied claim for service 
connection because there is either no evidence on one or 
more of the three Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam), elements 
to establish service connection or insufficient evidence 
on one or more of these elements.  Therefore, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to 
submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the 
above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication 
of their claims, the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be 
necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  The Secretary can determine 
the basis for the denial in the prior decision from the 
face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to 
reopen.  Without such notice, a claimant effectively would 
be deprived of an opportunity to participate in the 
adjudication process because she or he would not know what 
evidence was needed to reopen her or his claim.

Here, the RO did fulfill its notice obligations with 
respect to informing the appellant of the evidence and 
information that was needed to substantiate his attempts 
to reopen his claim for service connection for a back 
disability.  In the December 2004 VCAA notice letter, the 
appellant was advised that he needed to submit new and 
material evidence to reopen his claim and was advised of 
what is required to establish service connection, to 
include being informed of the bases for the denial in the 
prior decision (lack of chronicity and a nexus between a 
current back disorder and an in-service injury) and a 
description of what evidence would be necessary to 
substantiate either element required to establish service 
connection that was found insufficient in the previous 
denial.  .  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA 
to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, 
as elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Claim to Reopen for Service Connection for a Low Back 
Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and 
subsequently, the definition of new and material evidence 
is as follows:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where a veteran served 90 days or more 
during a period of war, and a chronic disease, such as 
arthritis, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).

Service connection for a low back disorder was denied by 
VA on several prior occasions, the most recent denial of 
which was entered by the Board through its February 2000 
decision.  Therein, the Board found that new and material 
evidence had not been presented to reopen the veteran's 
previously denied claim for service connection for a low 
back disorder.  Notice of the Board's action and of the 
veteran's appellate rights was thereafter furnished to 
him, following which it is not indicated that he initiated 
an appeal within the time limits prescribed by law.  As 
such, the February 2000 decision of the Board was rendered 
final.  38 U.S.C.A. § 7104.  

Inasmuch as finality attached to the Board's February 2000 
action, and in view of the veteran's submission of a claim 
to reopen in October 2004, the question at this juncture 
is whether new and material evidence, based on the 
definition thereof in effect on and after August 29, 2001, 
has been presented to reopen his claim for service 
connection for a low back disorder.  This necessitates a 
review of the evidence submitted prior to and subsequent 
to that most recent, final denial.   

On file at the time of entry of the February 2000 decision 
were the veteran's service medical records, as well as a 
variety of postservice examination and treatment reports 
referencing the veteran's low back; statements and 
affidavits from fellow servicemen and acquaintances of the 
veteran; and transcripts of several hearings afforded the 
veteran.  

Since entry of the February 2000 denial, duplicate copies 
of a portion of the veteran's service medical records and 
a lay statement, dated in July 1997, from an acquaintance 
are presented.  In addition, an undated report from 
surgical appliance dealer, a lay statement of August 2004 
from an individual who previously had not provided input, 
examination and treatment records compiled during 2004 and 
2005 regarding the back and unrelated disorders, and a 
transcript of a Board hearing in May 2006 are submitted.  

That evidence which was previously before the Board at the 
time of the February 2000 denial clearly is not "new" 
under 38 C.F.R. § 3.156.  While the remaining evidence 
submitted since February 2000 was not previously before 
agency decision makers, such evidence fails to denote the 
service incurrence or aggravation of a low back disorder.  
It likewise fails to identify a chronic disease of the low 
back, such as arthritis, within the one-year period 
following the veteran's discharge from service.  While the 
post-February 2000 evidence identifies the continuing 
presence of a low back disorder, diagnosed as advanced 
degenerative joint disease of the lumbar spine, it is 
noteworthy that competent evidence of a nexus between any 
current low back disability and the veteran's period of 
service or any event thereof  is lacking.  In this regard, 
no medical professional offers any finding or opinion as 
to the existence of a link between existing disablement of 
the veteran's low back and his period of military service.  
While the veteran provides testimony that he suffers from 
a low back disorder that developed in or as a result of 
service, and it is true that the credibility of that 
testimony and the other evidence submitted must be 
presumed to be credible per Justus v. Principi, 3 Vet.App. 
510 (1992), the veteran is not shown to be in possession 
of the medical training or expertise so as to render 
competent his opinions as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  That being the case, it cannot reasonably be held 
that the evidence received into the record since entry of 
the most recent final denial in February 2000 raises a 
reasonable possibility of substantiating the veteran's 
claim to reopen.  As such, it follows that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim of entitlement to 
service connection for a low back disorder.  Denial of the 
veteran's claim to reopen is thus in order.  

It is noted parenthetically that, in his hearing May 2006 
testimony, the veteran reiterated a previously advanced 
contention that there had been a misreading of an entry in 
his service medical records as to the occurrence of back 
pain when enlisting, as opposed to when lifting.  Such 
allegation has been thoroughly addressed by VA on several, 
prior occasions, including the Board's decision on 
reconsideration in March 1981, and does not herein merit 
further discussion, as such allegation is cumulative of 
prior contentions of the veteran.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for a low back disorder.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


